93 N.J. 323 (1983)
460 A.2d 1057
DENNIS D. VESLEY, PLAINTIFF-APPELLANT,
v.
CAMBRIDGE MUTUAL FIRE INSURANCE COMPANY, A MASSACHUSETTS CORPORATION, DEFENDANT-RESPONDENT, AND SAMUEL A. GENNET, AN INDIVIDUAL, DEFENDANT.
The Supreme Court of New Jersey.
Argued May 9, 1983.
Decided June 6, 1983.
Brian D. Vesley argued the cause for appellant.
Samuel A. Gennet argued the cause for respondent (Gennet & Kallmann, attorneys; Mark L. Antin, on the brief).
PER CURIAM.
The members of the Court being equally divided, the judgment of the Appellate Division is affirmed. 189 N.J. Super. 521.
No costs to either party.
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD and O'HERN  3.
For reversal  Justice HANDLER  1.
For reversal and remandment  Justices POLLOCK and GARIBALDI  2.